REPUBLIO,: DEMOCRATIQUE DU CONGO DISTRICT : HAUT - KATANGA
PROVINCE DU KATANGA TERRITOIRE : KASENGA
CIRCONSCRIPTION FONCIERE LOTISSEMENT : LUBANDA
DU HAUT KATANGA
DIVISION DES TITRES IMMOBILIERS

CONTRAT D'EMPHYTEOSE N° H.K./E{ ? 4 DU L
TERME DE VINGT - CINQ Âns R7 Jun À F

ENTRE :

LA REPUBLIQUE DEMOCRATIQUE DU CONGO, représentée par le Ministre
des Affaires Foncières, agissant en vertu des pouvoirs qui lui sont conférés
l'article 183 paragraphe 3 de la Loi n° 73 - 021 du vingt juillet mil neuf
soixante treize telle que modifiée à ce jour et l’article 14 a de l’Ordonnance N° 74
— 148 du 02/07/1974 portant mesures d'exécution dé La loi

ET

TERRA , Société Privée à responsabilité Limitée, Immatriculée au nouveau
registre du commerce n° 1006, ayant son siège social au n° 59, Avenue
Colonel MUZIMBA, Commune Lubumbashi, Représentée par
l’'Administrateur gérant, Monsieur RAHIM DHROLIA

IL À ETE CONVENU CE QUI SUIT

Article I : La République concède au soussigné de seconde part, qui accepte, un
droit d'emphytéose sur une parcelle destinée à usage Agro - Pastoral d’une
superficie de 1.000 hectares, située dans le Territoire de KASENGA portant le
numéro PC 114 du plan cadastral et dont les limites sont représentées sous un
lisière rouge au croquis ci - annexé dressé à l'échelle de 1/100.000ème

Article II : Le présent contrat est conclut pour un terme de vingt - cinq ans,
prenant cours le premier mai 2009, à l'expiration duquel il sera renouvelé pour
une durée égale pour autant que le terrain ait été mis et maintenu en valeur,
conformément aux obligations ‘contractuelles et  réglementai de
LEMPEVÉDSE-rsrnnrmanenenemannmenv rennes

Article III : La redevance annuelle est fixée à la somme en Francs Congolais
équivalent à 245Ff ou 245 $ payable par anticipation le premier janvier de
chaque année chez le Comptable Subordonné de la Division des Affaires
Foncières à Kipushi SANS QU'IL SOIT BESOIN D'AUCUN AVERTISSEMENT DE
LA PART DE L'ADMINISTRATION ar

Article IV : L'emphytéose est tenue d'occuper le terrain concédé dans les six
mois et d'en commencer effectivement la mise en valeur dans les dix - huit mois
de la conclusion du présent contrat. Il est tenu de poursuivre de façor
interrompue et de maintenir la mise en valeur, conformément à destination du
terrain.

DEUXIEME ET DERNIER FEUILLET

CONTRAT D'EMPHYTEOSE N° H.K.ÿ#) 2 4 ou 7 JUN ho
TERME DE VINGT - CINQ ANS M7 JUN

Article V : CONDITION DE MISE EN VALEUR DU TERRAIN
Seront considérés comme mise en valeur :

a) Les terres couvertes sur un dixième au moins de leur surface par des
constructions, PR Te
Les terres couvertes en pâturages, clôturées et aménagées en paddocks
par débroussaillement, éradication des plantes nuisibles ou plantation et
semis des plantes améliorantes sur un dixième au moins de leur
superficie et sur lesquelles sont entretenues des bestiaux à l'élevage où
l’engrains à raison d’une tête de gros bétail par hectare...

b

c) Les cultures sur le sol en déclivité seront établies parallèlement aux
courbes de niveau et toutes mesures contre l'érosion seront prises, La
mise en culture des terres ayant une inclinaison de plus de trente degrés
est interdite, de méme que le déboisement dans un rayon de soixante —
quinze mètres autour des sources. (Ces conditions joueront

simultanément où séparément pour toute la superficie.

Article VI : L'emphytéose aura a faculté de se libérer des charges de son droit
par le délaissement des fonds aux conditions et selon les modalités prescrites
par les mesures d'exécution de la Loi n° 73-021 du 20 juillet 1973.

Article VII : L'emphytéose ne peut changer la destination du terrain concédé,
sans l'autorisation de l’autorité qui a concédé le droit.

Article VIII : Les chemins et autres sentiers traversant le terrain concédé en
emphytéose appartenant au domaine public, ne font pas partie de la présente
EMPRYHÉOSE. re

Article IX: L'inexécution ou la violation d'une des conditions reprises ci -
dessus entraînera la résiliation du présent contrat, après mise en demeure par
une lettre recommandée, si l’'emphytéote ne satisfait pas à ses obligations
Toutes sommes perçues par le Trésor lui restant acquises à titre
d'indemnités.

Article X: Pour ce qui concerne l'exécution du présent contrat,
déclarent élire domicile, l’'emphytéote dans les bureaux du Te
KASENGA, la République dans les bureaux du Conservateur des Titres
Immobiliers du District du haut - Katanga.

itoire de

LE MINISTRE NA
KISIMBA

LOYER ET
TOTAL :
QUITTANCE NP EEE

Fe il
LE COMPTABLE ue" TAL MUE MA
?0

REPUBLIQUE DEMOCRATIQUE DU CONGO
Ministère des Affaires Foncières

Province du Katanga

Es

Circonscription Foncière du Haut-Katanga
Division du Cadastre

PROCES-VERBAL D| TAT DE MISE EN VALEUR N°22 2?/DIVICAD/HK/2009

L'an deux mille huit, le dixième jour du mois de juin;

Nous, KAMWANYA ILUNGA Rüuffin, Arpenteur topographe du cadastre, résidant à
Kipushi, avons procédé ce jour au constat de mise en valeur de la concession agricole
cadastrée sous le n° PC 114, située à Lubanda, Territoire de Kasenga, District du Haut
Katanga, d'une superficie de 1000 ha, occupée par TERRA S.P.R.L suivant le contrat
d'occupation n° HK/OP 00370 du 26/01/2007 et y avons constaté ce qui suit :

L.ELEMENTS PONDERATEURS :
Une partie emblavée de 132 ha.
II. DESCRIPTION :
Néant.

III. CONCLUSION :

Vu la réalisation faîte sur la concession la mise en valeur est suffisante.

En foi de quoi, le présent procès-verbal de mise en valeur à été dressé aux jour,
mois et an que dessus.

Kinshasa, le
REPUBLIQUE DEMOCRATIQUE DU CONGO jé
MINISTERE DES AFFAIRES FONCIERES

Le Ministre

ARRETE MINISTERIEL N° © { CAB / MIN / AFF.FONC /2009 DU

27 Si puul PORTANT CREATION D’UNE PARCELLE DE TERRE
N°114 A US. AGRO-PASTORAL DU PLAN CADASTRAL DU TERRITOIRE
DE KASENGA DISTRICT DU HAUT-KATANGA, PROVINCE DU KATANGA

LE MINISTRE DES AFFAIRES FONCIERES,

- Vu la Constitution, Spécialement l’article 93 ;

- Vu la Loi n° 73/021 du 20 juillet 1973 portant régime général des bien
régime foncier et immobilier et régime des süretés, telle que modifiée et
complétée par la Loi n° 80/008 du 18 juillet 1980 :

- Vu l'Ordonnance n° 74-148 du 02 juillet 1974 portant mesures d'exécution
de la Loi n° 73 - 021 du 20 juillet 1973 portant régime général des biens
régime foncier et immobilier et régime des süretés telle que modifiée «
complétée à ce jour ;

Vu l’Ordonnance n°08/073 du 24 décembre 2008 portant organisatic
fonctionnement du Gouvernement, modalités pratiques de collaboratio
entre le Président de la République et le Gouvernement ainsi qu'entre le
membres du Gouvernement ;

- Vu l’Ordonnance n°08/074 du 24 décembre 2008 fixant les attributions
des Ministères, spécialement l’article 1°’, point B, numéro 26

Vu l’Ordonnance n°08/67 du 26 octobre 2008 portant nomination de
Vice-Premiers Ministres, Ministres et Vice - Ministres;

- Vu l’Arrêté Interministériel n°s 042/CAB/MIN/AFF.F/2005 et 068 / CAB
MIN/FINANCES/2005 du 26 mai 2005 portant fixation des taux des
droits, taxes et redevances à percevoir à l'initiative du Ministére des
Affaires Foncières ;

Vu le dossier constitué au nom de la société TERRA Spri pour l’exploitalio
d'une concession à usage agro-pastoral :

to

ARRETE :

Est approuvée la création d’une parcelle de terre à usage agro
pastoral portant lé numéro 114 du plan cadastral du territoire
de KASENGA district du Haut-Katanga, Province du Kat
avant une superficie de 1.000 ha 00 a 00 ca 00%.

Article 2 : La parcelle ainsi créée est mise sur le marché aux con
fixées par les Arrêtés Interministériels n° 042/ CAB/ MIN/ AFF.
F/2005 et 068/CAB/MIN/FINANCES/2005 du 26 mai 2009
portant fixation des taux des droits, taxes et redevance
percevoir à l'initiative du Ministère des Affaires Foncières

Le Conservateur des Titres Immobiliers et le Chef de Divis
Cadastre de la Circonscription Foncière de Kipushi de
Province du Katanga sont chargés, chacun en ce qui ie cor
de l'exécution du présent Arrêté qui entre en vigueur à la da
sa signature.

| 2009

